Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 13, 2017                                                                   Stephen J. Markman,
                                                                                                Chief Justice

  155852                                                                                   Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                            Joan L. Larsen
  JENNIFER LYNN DALY, a/k/a                                                              Kurtis T. Wilder,
  JENNIFER LYNN WARD,                                                                                Justices
            Plaintiff-Appellant,
  v                                                       SC: 155852
                                                          COA: 333425
                                                          Jackson CC: 14-000401-DM
  MATTHEW HUBERT WARD,
          Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         However, we take this opportunity to emphasize how critical it is that trial courts
  fully comply with MCL 722.27(1)(c) before entering an order that alters a child’s
  established custodial environment.

          “The custodial environment of a child is established if over an appreciable time
  the child naturally looks to the custodian in that environment for guidance, discipline, the
  necessities of life, and parental comfort.” Id. A court “shall not modify or amend its
  previous judgments or orders or issue a new order so as to change the established
  custodial environment of a child unless there is presented clear and convincing evidence
  that it is in the best interest of the child.” Id. This heightened evidentiary burden for
  altering a child’s established custodial environment recognizes the commonsense
  proposition that a child benefits from the permanence and stability of an established
  custodial environment, and therefore that such an environment should not lightly be
  altered. Importantly, MCL 722.27(1)(c) does not limit this heightened evidentiary burden
  to orders that expressly alter a child’s established custodial environment. Rather, while a
  trial court has the authority to enter an ex parte interim order concerning parenting time,
  see MCL 722.27a(12), it may not enter such an order if it also alters the child’s
  established custodial environment without first making the findings required by MCL
                                                                                                                2

722.27(1)(c). E.g., Powery v Wells, 278 Mich. App. 526, 528 (2008); Brown v Loveman,
260 Mich. App. 576, 595 (2004).

        An order altering a child’s established custodial environment has serious
consequences for all the parties involved, as it deprives both the child and one parent of
precious time together and alters that parent’s evidentiary burdens at any subsequent
custody hearing. See Hayes v Hayes, 209 Mich. App. 385, 388-389 (1995) (“[A]n error
by the court in granting defendant temporary custody of the children pending the
permanent custody trial [does] not affect the trial court’s analysis of whether an
established custodial environment existed.”). In many instances, it is difficult – if not
altogether impossible – to effectively remedy on appeal, and to restore the status quo
ante, following an erroneous order altering a child’s established custodial environment
without causing undue harm to the child. Thus, to restate, it is critical that trial courts, in
the first instance, carefully and fully comply with the requirements of MCL 722.27(1)(c)
before entering an order that alters a child’s established custodial environment. Any error
in this regard may have lasting consequences yet effectively be irreversible.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 13, 2017
        a1010
                                                                              Clerk